United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 22-1263
                      ___________________________

                                   Samuel Zean

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

          eFinancial, LLC, a Washington Limited Liability Company

                           lllllllllllllllllllllDefendant

            SelectQuote Insurance Services, a Kansas Corporation

                     lllllllllllllllllllllDefendant - Appellee

                               Burialexpense.com

                           lllllllllllllllllllllDefendant

InsideResponse, LLC, a Kansas Limited Liability Company; Tiburon Insurance
                      Services, a California Company

                    lllllllllllllllllllllDefendants - Appellees

Allied Insurance Partners, a Florida Corporation, also known as Alliedco/Allied
                               Insurance Services

                           lllllllllllllllllllllDefendant
                                   ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                                  ____________

                             Submitted: May 31, 2022
                               Filed: June 3, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Minnesota resident Samuel Zean appeals following the district court’s1 adverse
grant of summary judgment in his pro se action raising claims under the Telephone
Consumer Protection Act. After careful review, we conclude that the district court
did not err in granting summary judgment. See Johnson v. Blaukat, 453 F.3d 1108,
1112 (8th Cir. 2006) (reviewing grant of summary judgment de novo). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota.

                                        -2-